Exhibit 31(b) CERTIFICATIONS I, John B. Wynne, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A (the “report”) of Clean Diesel Technologies, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2010 By:/s/ John B. Wynne John B. Wynne Vice President, Treasurer and Interim Chief Financial Officer
